Per Curiam.
We think the first cause of action, as pleaded, is sufficient upon its face and should not have been dismissed. The order, accordingly, should be modified by denying the motion to dismiss the complaint as to the first cause of action, and as so modified affirmed, without costs, with leave to plaintiff to serve an amended complaint as to the second and third causes of action within ten days from the service of a copy of the order, with notice of entry thereof.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Order unanimously modified by denying the motion to dismiss the complaint as to the first cause of action, and as so modified affirmed, without costs, with leave to the plaintiff to serve an amended complaint as to the second and third causes of action within ten days after service of order.